                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


 RADAGAST PET FOOD, INC., an                                                 3:19-cv-1467-JR
 Oregon corporation,

                                      Plaintiff         FINDINGS & RECOMMENDATION

                     v.

 CENTINELA FEED, INC., a
 California corporation, and THE
 LOTUS PET FOOD, INC., a
 California corporation,

                                   Defendants.

RUSSO, Magistrate Judge:

                                        BACKGROUND

       Plaintiff initiated this action in July 2019 in Multnomah County, Oregon Circuit Court

alleging breach of a non-disclosure agreement (NDA) and seeking return of allegedly improperly

retained and used confidential information, prohibition on development of any raw cat food

product allegedly based on the improperly used information, $150,000 in damages, and an award

of fees and costs pursuant to the NDA. Defendant removed the action to this Court on September

11, 2019.
Page 1 – FINDINGS & RECOMMENDATION
           The parties engaged in extensive discovery and on September 21, 2021, defendants moved

to compel seeking plaintiff’s financial information related to the value of plaintiff’s company at,

during, and after the NDA discussions; manufacturing techniques and recipes/ingredients used;

and recall information and correspondence regarding plaintiff’s products. On October 9, 2020, in

what appeared to be an attempt to avoid the discovery, plaintiff purported to file an amended

complaint eliminating all claims including damages and seeking only to enforce compliance with

the NDA. Also on October 9, 2020, plaintiff filed a motion for partial summary judgment “on the

‘liability’ part of its breach of contract claim.” Motion for Partial Summary Judgment (ECF 24)

at p. 2.

           On October 14, 2020, plaintiff sought leave to file the amended complaint it submitted for

filing on October 9, 2021. The parties then stipulated to the filing of an amended complaint on

October 21, 2020.

           On November 3, 2020, despite the amendments, the Court granted the motion to compel

regarding documents “related to the manufacturing techniques, recipes/ingredients used,

equipment lists, vendors, standard operating procedures, and sourcing information of [plaintiff’s]

Rad Cat product line, but … not … marketing plans, growth strategies, production models, and

inventory information.”

           On November 17, 2020, plaintiff withdrew its motion for partial summary judgment and

filed objections to the Court’s order granting the motion to compel. On January 4, 2021, The

District Court affirmed the order granting the motion to compel.

           Plaintiff did not produce the discovery as ordered and on February 9, 2021, submitted a

voluntary notice of dismissal simply stating, “Plaintiff Radagast Pet Food, Inc. hereby dismisses




Page 2 – FINDINGS & RECOMMENDATION
its claims against Defendants Centinela Feed, Inc. and The Lotus Pet Food, Inc.” Notice of

Dismissal (ECF 60). On that same day, the Court, through the Clerk, inquired of the parties:

        Just needing to confirm: Is this voluntary dismissal with or without prejudice, or
        does the language remain simply as ‘dismissed as to all claims’? Also, should there
        be any reference to attorneys’ fees and costs (i.e. – dismissed without costs or
        attorney fees to any party)?

Ex. 1 to the Declaration of Eric S. Postma (ECF 73-1) at p. 3.

        Defendants responded that the dismissal should be with prejudice and that they would be

submitting a request for fees and costs as a prevailing party. Id. Plaintiff responded

        I’d like the dismissal language to remain the same: “dismissed as to all claims.”
        Defendants can file a fee/cost application, and Plaintiff reserves the right to object.
        As a result, I think the best thing to do is leave the dismissal silent on that particular
        point.

Id. at p. 2.

        Accordingly, on February 11, 2021, the Court entered an Order of dismissal: “it is Ordered

that this action is Dismissed as to all claims against Defendants Centinela Feed, Inc. and The Lotus

Pet Food, Inc.”

        Defendants now move for an award of attorney fees in the amount of $115,398.00 and

costs in the amount of $400.

                                            DISCUSSION

        Plaintiff objects to the fee petition and cost bill asserting that a judgment has not been

entered, defendants are not the prevailing party, and defendants were already denied fees in

connection with their motion to compel.

        In this diversity case, whether a party is entitled to attorney fees is determined by state law.




Page 3 – FINDINGS & RECOMMENDATION
Keith Mfg., Co. v. Butterfield, 256 F. Supp. 3d 1123, 1132 (D. Or. 2017), vacated and remanded

on other grounds, 955 F.3d 936 (Fed. Cir. 2020) (Federal law does not apply to the question of

whether a party is entitled to recover attorney's fees in a diversity case). Under Or. R. Civ. P.

54A(1), upon notice of dismissal or stipulation, a party shall submit a form of judgment and the

court shall enter a judgment of dismissal.

         When an action is dismissed under this section, the judgment may include any costs
         and disbursements, including attorney fees, provided by contract, statute, or rule.
         Unless the circumstances indicate otherwise, the dismissed party shall be
         considered the prevailing party.

Or. R. Civ. P. 54A(3).

         Here, defendants are the dismissed parties. However, because the Order was silent as to

whether dismissal was with prejudice, dismissal is considered to be without prejudice. Fed. R.

Civ. P. 41(a)(2). Therefore, the dismissal does not operate as an adjudication on the merits and

leaves the door open for plaintiff to refile. It thus appears a “judgment’ for purposes of Or. R. Civ.

P. 54A is missing.1 Nonetheless, Under Fed. R. Civ. P. 41(a)(2), a voluntary dismissal may only

be ordered on terms the Court considers proper. In this case, the Court sought the parties input

regarding whether the Order should include a reference to attorney fees. The parties responded

they intended to argue the reasonableness of fees and therefore requested the dismissal remain


1
  It is not clear if Rule 54A(3) still applies in this case to allow fees given that defendants did not stipulate to the
dismissal and thus arguably “prevailed” by obtaining a court order of dismissal. Cf. Keith Mfg. Co. v. Butterfield,
2020 WL 4495456, at *4 (D. Or. Aug. 4, 2020) (Considering Oregon's statutes setting forth the requirements for the
prevailing party analysis, and that ORCP 54A(3) expressly provides that there are circumstances in which voluntary
dismissals do not support finding the dismissed party to be the prevailing party, the Court declines to find that
Butterfield is the prevailing party simply because the parties filed the Stipulated Dismissal). Here, not only was the
voluntary dismissal not stipulated, the action of the parties at the time suggest the parties intended to submit and
argue an attorney fee petition. See Burger v. Rock & Roll Chili Pit, Inc., 2018 WL 1156237, at *2 (D. Or. Mar. 5,
2018) (allowing a fee petition after voluntary dismissal noting that in Keith, the stipulated dismissal was silent as to
the issue of attorney fees, but here the stipulation included the following provision: “The parties reserve the right to
submit petitions for attorney fees, costs and disbursements.”); see also Keith Mfg Co., 2020 WL 449546 at *4
(“When a plaintiff unilaterally and voluntarily dismisses a defendant, the circumstances generally are more
persuasive in showing that the defendant is the prevailing party.”).


Page 4 – FINDINGS & RECOMMENDATION
silent as to this issue. The clear implication from the parties was that they intended to pursue the

issue of attorney fees after the dismissal Order was entered. Defendants had expended significant

effort in defending the case to that point and at a minimum had successfully eliminated money

damages from the claims against them. To allow plaintiff to cut their losses to revive their claims

anew without the risk of a fee award for litigation would not be “proper.”2

         The NDA at issue in this case contained the following provision:

         In any litigation concerning this agreement, the prevailing party will be entitled to
         recover all reasonable expenses of litigation, including reasonable attorney fees at
         trial and on any appeal.

Ex. A at ¶ 11 (attached to First Amended Complaint (ECF 23-1).

         As noted above, defendants prevailed in this litigation by obtaining an elimination of the

money damages claim and ultimately being dismissed as a party to this action, albeit without

prejudice. Defendants expended considerable effort in obtaining such a result and as noted, it

would be improper to allow plaintiff to voluntarily dismiss this action at such a late stage in order

to avoid an award of fees. Under Or. Rev. Stat. § 20.096 a contract action that provides for

attorney fees and costs to enforce the contract shall be awarded to the prevailing party.

         Defendants, as the party seeking fees, has the burden of showing that time spent by their

attorneys was reasonably necessary. Gates v. Deukmajian, 987 F.2d 1392, 1397 (9th Cir. 1992);

Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 886 F.2d 1545, 1557 (9th Cir. 1989). In order

to support a finding of reasonableness, defendants must document the hours spent on the litigation

and provide evidence supporting those hours. Gates, 987 F.2d at 1397. Plaintiff, as the party



2
 The factors in determining whether an award of fees is proper under Rule 41 include: (1) any excessive and
duplicative expense of a second litigation; (2) the effort and expense incurred by a defendant in preparing for trial;
(3) the extent to which the litigation has progressed; and (4) the plaintiff's diligence in moving to dismiss. ME2
Prods., Inc. v. Sheldon, 2017 WL 4769121, at *3 (D. Or. Sept. 21, 2017), report and recommendation adopted, 2017
WL 4683924 (D. Or. Oct. 18, 2017).
Page 5 – FINDINGS & RECOMMENDATION
opposing the fees, must then rebut defendants’ evidence by "challenging the accuracy and

reasonableness of the hours charged or the facts asserted by the prevailing party in its submitted

affidavits." Id. at 1397-98.

       In determining the reasonableness of fees, the court is not required to respond to each

specific objection. Id. at 1400. Rather, all that is required is a "concise but clear" explanation of

reasons for the fee award.

       Calculating a reasonable attorney's fee involves a two-pronged approach. A court must

first calculate a lodestar figure by multiplying the number of hours reasonably expended on the

litigation times a reasonable hourly rate. Blum v. Stenson, 465 U.S. 886, 888 (1984). This lodestar

figure is presumed to represent an appropriate fee. Under certain circumstances, however, a court

may adjust the award upward or downward to account for the Kerr factors not subsumed within

the initial lodestar calculation. Cunningham v. County of Los Angeles, 879 F.2d 481, 487 (9th

Cir. 1988).1

       Reasonable hourly rates are those that the local legal market would pay for a case of this

nature to a lawyer of comparable skill, experience, and reputation. Blum, 465 U.S. at 897. Blum

instructs courts to look at the prevailing market rates in the relevant market. Id. at 895, n. 11.




1The  Kerr factors are: (1) the time and labor required; (2) the novelty and difficulty of the
questions involved; (3) the skill requisite to perform the legal service properly; (4) the preclusion
of other employment by the attorney due to the acceptance of the case; (5) the customary fee; (6)
whether the fee is fixed or contingent; (7) time limitations imposed by the client or
circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation,
and ability of the attorneys; (10) the "undesirability" of the case; (11) the nature and length of the
professional relationship with the client; and (12) awards in similar cases. Kerr v. Screen Guild
Extras, Inc., 526 F.2d 67, 70 (9th Cir 1975). Among the many subsumed factors in the lodestar
calculation are the novelty and complexity of the issues involved, the special skill and experience
of counsel, and the results obtained. Cabrales v. County of Los Angeles, 864 F.2d 1454, 1464
(9th Cir. 1988).

Page 6 – FINDINGS & RECOMMENDATION
       The fee claimant must demonstrate that the number of hours spent was reasonable and that

counsel made a good faith effort to exclude excessive, redundant, or unnecessary hours. Hensley

v. Eckerhart, 461 U.S. 424, 434 (1983).

       Here, defendants seek $350/hour for 187.3 hours of work by attorney Eric Postma who has

21+ years of experience, $275/hour for 170.1 hours of work by attorney Nathan Pogue who has

five years of experience, and $160/hour for 53.5 hours of work by paralegal Michelle Moore who

has 30+ years of experience. Plaintiff does not object to these rates and based on the 2017 Oregon

State Bar Economic Survey, and accounting for inflation, these rates are reasonable for

professionals with the experience noted in this market.

       Plaintiff also does not specifically object to the number of hours expended in this litigation.

A review of the billing records demonstrates no redundant, excessive, or unnecessary work. Given

the significant discovery issues and other matters addressed in these proceedings and in light of

the nature of the proceedings, the number of hours expended on this litigation by defense counsel

was reasonable.

       Plaintiff argues that because the Court denied the fee request related to the discovery

motion, the Court should then discount the hours spent on the motion to compel. Defendants were

partially successful in the motion to compel and had plaintiff not opted to amend after the filing of

the motion to compel, the Court likely would have required even more discovery.            Moreover,

plaintiff has yet to provide that discovery, opting instead to dismiss this lawsuit. In addition, fees

sought in conjunction with a discovery motions are awarded under Fed. R. Civ. P 37(a)(5) and the

denial of such fees does not necessarily determine that the time expended was unreasonable but

may be denied if the nonmoving party’s position was substantially justified as was the case here.

Nonetheless, the Court finds the hours expended on the motion to compel were reasonable and

Page 7 – FINDINGS & RECOMMENDATION
 played in integral role in the amendment of the complaint to eliminate damages and ultimately

 dismissal. Accordingly, fees should be awarded in the amount of $115,398.00. In addition, the

 bill of costs should be granted in the amount of $400.

                                           CONCLUSION

         Defendants’ motion for an award of attorney fees (ECF 62) should be granted in the amount

of 115,390.00. In addition, defendants’ bill of costs (ECF 65) should be allowed in the amount of

$400.

        This recommendation is not an order that is immediately appealable to the Ninth Circuit Court

of appeals. Any notice of appeal pursuant to Rule 4(a)(1), Federal Rules of Appellate Procedure,

should not be filed until entry of the district court's judgment or appealable order. The parties shall

have fourteen (14) days from the date of service of a copy of this recommendation within which to

file specific written objections with the court. Thereafter, the parties shall have fourteen (14) days

within which to file a response to the objections. Failure to timely file objections to any factual

determination of the Magistrate Judge will be considered as a waiver of a party's right to de novo

consideration of the factual issues and will constitute a waiver of a party's right to appellate review

of the findings of fact in an order or judgment entered pursuant to this recommendation.

         DATED this 18th day of May, 2021.

                                        /s/ Jolie A. Russo
                                _____________________________
                                          Jolie A. Russo
                                  United States Magistrate Judge




 Page 8 – FINDINGS & RECOMMENDATION
